            IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION


UNITED STATES OF AMERICA,

      v.                                      CASE NO.: 4:18-cr-210

JAQUAN WILLIAMS,

            Defendant.


                                 ORDER

     The Court held an Initial Appearance and Arraignment in this case

on October 12, 2018. At that hearing, all parties agreed that because

Defendant was being held without bond on charges pending in another

court, he would remain in custody on those charges until resolution of

those charges even if this Court were to find that he qualified for pre-trial

release in the instant case. (Doc 12). Thus, the issue of pre-trial release

was moot. No detention hearing was held at that time. If the Defendant

wished to petition for bail / pre-trial release pursuant to 18 U.S.C. § 3142,

he remained able to do so if and when the status of his state charges

changed. In order to ensure that there is no lack of clarity as to what

Defendant’s detention status was following his Initial Appearance and

Arraignment, the court enters this clarifying order, nunc pro tunc.


                                     1
     It was (and remains) the court’s intent that as of the time of the

Initial Appearance and Arraignment that the Defendant be committed to

the custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody

pending appeal. Defendant was, and is, to be afforded a reasonable

opportunity for private consultation with defense counsel. On order of a

court of the United States or on request of any attorney for the

Government, the person in charge of the corrections facility was, and is,

to deliver Defendant to the United States Marshal for the purpose of any

appearance in connection with a court proceeding.

     So ORDERED this 7th day of March, 2019, nunc pro tunc October

12, 2018.



                            ___________
                            ______________________________________________
                                     _ __________
                                     __        _____________
                            CHRI
                            CHRISTOPHER
                                RISTTO
                                     OPPHER L. RAY
                            UNITED STATES
                                      STATE
                                          T S MAGISTRATE
                                               MAGISTR       JUDGE
                            SOUTHERN DISTRICT OF GEORGIA




                                    2
